EXHIBIT 10.10

ASSET PURCHASE AGREEMENT

FOR THE ACQUISITION OF

CERTAIN ASSETS

OF

VALENT U.S.A. CORPORATION

DECEMBER 27, 2007



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this Agreement”) is made and entered into as of
December 27, 2007, (the “Effective Date”), by and among VALENT U.S.A.
CORPORATION, a California corporation having a place of business at 1600 Riviera
Avenue, Suite 200, Walnut Creek, CA 94596 (hereinafter referred to as “VALENT”)
and AMVAC Chemical Corporation, 4695 MacArthur Court, Suite 1250, Newport Beach,
California 92660 (hereinafter referred to as “PURCHASER”). VALENT and PURCHASER
are hereinafter referred to collectively as the “Parties” and individually as a
“Party”.

WITNESSETH

WHEREAS, VALENT is the owner of certain assets specifically, the “Acephate
Assets” as defined in Section 2.1 below relating to the insecticide Acephate (O,
S-Dimethyl acetylphosphoramidothiate) marketed in the United States under the
end use product name ORTHENE; and

WHEREAS, VALENT desires to sell and transfer to PURCHASER and PURCHASER desires
to acquire the Acephate Assets upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, and upon and subject to the terms
and the conditions hereinafter set forth, the Parties do hereby agree as
follows:

ARTICLE 1 - DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

1.1 “Acephate Agricultural Products” means those products identified in Schedule
1.1 below.

1.2 “Acephate Assets” means each and all of the items set forth in Section 2.1
below.

1.3 “Acephate Professional Products” means those products identified in Schedule
1.3 below.



--------------------------------------------------------------------------------

1.4 “Acephate Products” or “Products” means collectively Acephate Agricultural
Products and Acephate Professional Products having Acephate as an active
ingredient and sold under the brand name Orthene®.

1.5 “Acephate Technical” means and is defined by the EPA Confidential Statement
of Formula (CSF).

1.6 “Active Ingredient” means the active ingredient Acephate (O, S-Dimethyl
acetylphosphoramidothiate).

1.7 “Books and Records” means all books and records relating primarily to the
Acephate Assets, including books of account.

1.8 “Closing” means the consummation of the sale and purchase of the Acephate
Assets and of the transactions contemplated hereby.

1.9 “Closing Date” means the date on which the Closing takes place.

1.10 “Data” means documents, research, data, studies and other materials
identified on Schedule 1.10 submitted by VALENT in support of the EPA
Registrations or the State Registrations.

1.11 “Data Compensation” means all rights to compensation by third parties
pursuant to Section 3(c)(1)(D) of the Federal Insecticide, Fungicide and
Rodenticide Act for Data .

1.12 “Effective Date” means the date recited in the first paragraph of the
preamble of the Agreement.

1.13 “EPA” means the United States Environmental Protection Agency.

1.14 “EPA Registrations” means all those EPA Registrations including Special
Local Need (“SLN”, 24(c) and 2(ee) registrations identified in Schedule 1.14 for
the Active Ingredient, Acephate Technical and the registration thereof in the
United States, Reg. No. 59639-41 and the end use products, identified in
Schedules 1.1 and 1.3 below.

1.15 “Finished Goods” means all saleable packaged formulated Acephate Products
owned by VALENT

1.16 “Formulations” means a mixture of Acephate Technical and inert ingredients
resulting in Acephate Products.

 

- 2 -



--------------------------------------------------------------------------------

1.17 “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any Governmental Authority (foreign, federal, state or local)
or any department, commission, board, agency, bureau, official or other
regulatory, administrative or judicial authority thereof or any entity
(including a court) exercising executive, legislative, judicial, tax, regulatory
or administrative functions of or pertaining to government or any
self-regulatory organization.

1.18 “Inventory” means collectively all unformulated Acephate Technical, Inert
Raw Materials, Packaging Supplies and all Finished Goods owned by VALENT on the
Closing Date.

1.19 “Material Adverse Effect” means any change, event, circumstance or
development, individually or when taken together with all other such similar or
related changes, events, circumstances or developments, that (i) has a material
adverse effect on the Acephate Assets, or (ii) prevents or delays the ability of
VALENT to consummate the transactions contemplated by this Agreement or any of
the ancillary documents or agreements to be delivered in connection herewith,
other than (A) effects due to general economic conditions or matters generally
affecting the industry in which VALENT operates and which do not materially
disproportionately impact VALENT when compared to other businesses operating in
the same industry, (B) effects which result from the loss of customers or an
adverse effect on customers’ requests for VALENT’s goods and services, which, in
either case, is directly attributable to the announcement or occurrence of this
Agreement and the transactions contemplated hereby, (C) effects which result
from liabilities incurred in connection with this Agreement or the transactions
contemplated hereby or (D) effects resulting from VALENT’s compliance with the
terms of, or the taking of any action contemplated by or permitted by, this
Agreement.

1.20 “Orthene® Trademark” means the trademark ORTHENE for use in the United
States on Acephate Products sold by VALENT for commercial uses exclusively
licensed to VALENT by The Scotts Company and its affiliate OMS Investments, Inc.
(as successor-in-interest to Chevron Chemical Company) pursuant to the Trademark
License Agreement dated September 16, 1991 between Chevron Chemical Company and
VALENT

1.21 “Packaging Supplies” means all packaging materials such as bags, cartons,
and measuring devices, used for packaging Acephate Products.

 

- 3 -



--------------------------------------------------------------------------------

1.22 “Proprietary Information” means all existing trade secrets, know-how,
recipes, product formulations, processing procedures and other proprietary
information used in the conversion of Acephate Technical to Finished Goods and,
Finished Goods specifications relating exclusively to the Acephate Products.

1.23 “Patent Rights” means VALENT’s interest in the patents identified on
Schedule 1.23 attached and incorporated by reference herein.

1.24 “Raw Materials” means Acephate Technical and all inert ingredients used to
formulate Acephate Products.

1.25 “State Registrations” means those state registrations identified on
Schedule 1.25.

1.26 “Studies” means all archived study materials whether conducted under good
laboratory practices (GLP) or not including paper and electronic data, blocks,
slides and test materials conducted by or on behalf of VALENT of or related
specifically to the Products along with wet tissues as identified on Schedule
1.26.

1.27 “Taxes” means any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, withholding on amounts paid to or VALENT, payroll,
employment, excise, severance, stamp, occupation, premium, property, escheat,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
federal, state, local, county or foreign taxing authority.

1.28 “Technical and Market Information” means all transferable technical and
market information relating to the formulation, use and sale of the Active
Ingredient and Products owned by and in the possession of VALENT or an agent of
VALENT, such Technical and Market Information to include without limitation the
Studies and available customer information previously disclosed by VALENT to
PURCHASER under the Confidentiality Agreement dated July 27, 2007 and executed
by PURCHASER on August 1, 2007 identified in Schedule 1.28 below.

1.29 “Trademark Rights” means VALENT’s trademarks owned or licensed by VALENT
and identified on Schedule 1.29 below.

 

- 4 -



--------------------------------------------------------------------------------

1.30 “Transferred Contracts” means those contracts to be transferred to
PURCHASER hereunder as identified on Schedule 7.13 below.

ARTICLE 2 – PURCHASE AND SALE OF ASSETS.

2.1 Purchase and Sale of Acephate Assets. Upon the terms and subject to the
conditions of this Agreement, PURCHASER shall purchase from VALENT, and VALENT
shall sell, transfer, convey, and deliver to PURCHASER at the Closing, the
Acephate Assets for the consideration specified in Section 4.1. The Acephate
Assets shall include the following:

 

  (a) Technical and Market Information, including existing customer lists and
EDI data for the past five (5) years;

 

  (b) EPA Registrations and State Registrations of Acephate Technical, and the
Acephate Products;

 

  (c) Data;

 

  (d) Inventory as of the Closing Date;

 

  (e) Finished Goods;

 

  (f) All right, title and interest in the Patent Rights;

 

  (g) All right, title and interest in the Trademark Rights;

 

  (h) All right, title and interest in the Studies;

 

  (i) Except as otherwise provided herein, all right, title and interest in the
right to receive Data Compensation by third parties for Acephate;

 

  (j) All Books and Records relating to the Acephate Products;

 

  (k) All Proprietary Information;

 

  (l) Third Party Contracts, and

 

  (m) Unfilled Customer Purchase Orders for Acephate products for delivery
following the Closing Date.

 

- 5 -



--------------------------------------------------------------------------------

2.2 Excluded Assets. Notwithstanding anything herein to the contrary, the Assets
shall not include the following assets, properties and/or rights (the “Excluded
Assets”), which shall remain the property of VALENT after the Closing:

 

  (a) all personnel records and other records that VALENT is required by law to
retain in its possession;

 

  (b) all claims for the refund of Taxes (as defined herein) and other
governmental charges of whatever nature;

 

  (c) all rights in connection with and assets of VALENT’s Employee Benefit
Plans;

 

  (d) all rights of VALENT under this Agreement and ancillary
agreements/instruments;

 

  (e) the property and assets listed on Schedule 2.2(e) which would include
cash, time deposits, CDs, cash equivalents and accounts owned by VALENT;
VALENT’s trademarks, service marks, logos, internet domains and applications,
other than the Trademarks; accounts receivable; building structures; machinery
or equipment; land; rights under insurance policies of VALENT; and

 

  (f) *****

2.3 Assumption of Liabilities. After the Closing Date, PURCHASER shall assume
and be responsible for all liabilities arising out of PURCHASER’s conduct of the
business relating to the Acephate Assets, and without limiting the generality of
the foregoing, shall include:

 

  a) all open orders for Acephate Products listed on Schedule 2.3(a) below.

 

  b) all of VALENT’s present and future obligations as registrant with respect
to maintaining the EPA Registrations and the State Registrations,

 

  c) all liabilities arising out of PURCHASER’S conduct of the business relating
to Acephate Assets following the Closing Date, except as explicitly provided
otherwise herein,

 

- 6 -



--------------------------------------------------------------------------------

  d) all liabilities arising under any Transferred Contract (i) with respect to
a breach or a default thereof committed after the Closing or (ii) required by
the terms of any such contract to be performed after the Closing,

 

  e) all other liabilities expressly assumed by PURCHASER pursuant to other
provisions of this Agreement.

2.4 Liabilities Not Assumed. PURCHASER shall not assume or have any
responsibility with respect to any obligations or liability of VALENT, whether
or not relating to the Acephate Assets incurred or created prior to or on the
Closing Date, including without limitation:

 

  a) liabilities arising out of conduct of the business relating to, or
ownership of, Acephate Assets prior to Closing, including taxes,

 

  b) liabilities relating to Acephate Products delivered and invoiced to third
parties on or before the Closing,

 

  c) all payables relating to Acephate Assets accrued on or prior to the
Closing,

 

  d) all liabilities not expressly assumed by PURCHASER under this Agreement

 

  e) all liabilities arising under any transferred contract (i) with respect to
a breach of default thereof committed on or prior to the Closing or
(ii) required by the terms of any such contract to be performed on or prior to
the Closing,

 

  f) all liabilities resulting from, or relating to, litigation or claims
arising from events on or prior to the Closing Date

 

  g) all liabilities relating to employees of VALENT or its affiliates.

2.5 Risk of Loss. From the date of this Agreement until the Closing Date, the
risk of loss of or damage to such Acephate Assets shall be and remain that of
VALENT. If, prior to the Closing Date, any significant part of the Acephate
Assets are destroyed or damaged by fire or any other casualty, PURCHASER shall
have the option to cancel this Agreement by notice in writing to VALENT and not
complete the transactions provided for herein, in which case all obligations of
the Parties hereunder shall forthwith terminate with no liability of either
Party to the other whatsoever.

 

- 7 -



--------------------------------------------------------------------------------

2.6 Trademarks. No transfer of any right, title or interest in or to any
trademark of VALENT, other than the Trademark Rights is contemplated by this
Agreement. In particular, it is agreed that any products produced by PURCHASER
by virtue of this Agreement will bear no reference to VALENT other than for
purposes of the sale of the Inventory pursuant to this Agreement.

2.7 Unreasonable Adverse Effects. In the event VALENT receives notice regarding
unreasonable adverse effects on the environment of or related to Acephate
Technical or Acephate Products, VALENT shall immediately notify PURCHASER in
accordance with the provisions of Article 13.

ARTICLE 3 – INVENTORY AND INVENTORY ADJUSTMENT

3.1 Inventory Statement. VALENT will provide PURCHASER fifteen (15) days prior
to the Closing with a written statement of its then existing Inventory by
Product type and location, and the price based on VALENT’S book value thereof
(“Inventory Statement”). The Inventory Statement will be based upon a stock
taking of the Inventory at all Inventory locations to be performed by VALENT
through either (a) a physical inventory count or (b) obtaining written
certification by warehouses in which any such Inventory is located.

3.2 Physical Inventory. Within ten (10) days after receiving the Inventory
Statement, PURCHASER, shall undertake a stock taking of Inventory at all
Inventory locations either through a physical inventory count or through
obtaining written certification by warehouses in which any such Inventory is
located.

3.3 Adjustments. If, following PURCHASER’s inventory as described in Section 3.2
above, PURCHASER finds that the value of the Inventory is less or more than the
Inventory Statement then the parties shall promptly meet to resolve their
differences with respect thereto.

3.4 Post Closing Consolidation. On or after the Closing Date, if so requested by
PURCHASER, VALENT shall ship the Inventory to the PURCHASER based on shipment
terms FOB collect and by mutually agreed upon carriers at such locations as
PURCHASER shall designate.

3.5 Non-Saleable Inventory. PURCHASER shall not be required to purchase any
non-saleable Inventory identified within thirty (30) days of Closing. If,
however, PURCHASER elects to accept the non-saleable Inventory the Inventory
Statement shall be reduced by the value of the non-saleable inventory.

 

- 8 -



--------------------------------------------------------------------------------

3.6 Transfer of Title and Risk of Loss. Risk of loss of, and title to, the
Inventory will pass to PURCHASER at Closing.

3.7 Storage. The cost of storing the Inventory will be borne by PURCHASER after
the Closing Date.

ARTICLE 4 – FACILITATION OF PURCHASER’S ABILITY TO SELL

4.1 VALENT will facilitate the ability of PURCHASER to sell Acephate Products on
the Closing Date, including Acephate Products bearing VALENT’S name, by
submitting on or before the Closing Date a Notice of Supplemental Distribution
(EPA Form 8570-5) covering all Acephate Products, identified in Schedule 4.1
below. Immediately following the Closing Date, VALENT shall submit all necessary
documentation to transfer the EPA Registrations and the State Registrations to
PURCHASER. The Parties shall cooperate with each other to ensure the most rapid
transfer of such Registrations.

ARTICLE 5 - PURCHASE PRICE; CLOSING.

5.1 Purchase Price, Closing. The Purchase Price for the Acephate Assets shall be
the aggregate of:

 

  a) ***, plus

 

  b) The sum of the Inventory Statement, as adjusted, plus

 

  c) ***.

5.2 Payment of Purchase Price. The Purchase Price will be paid by wire
transfer(s) in immediately available funds as follows:

 

  a) ***.

All payments shall be made to:

***

 

- 9 -



--------------------------------------------------------------------------------

5.3 Allocation. The Purchase Price shall be allocated as set forth on Schedule
5.3. PURCHASER and VALENT agree to file their federal and state income tax
returns (and Form 8594, if applicable) on the basis of the allocation set forth
on Schedule 5.3 and neither shall thereafter take a tax return position
inconsistent with such allocation unless such inconsistent position shall arise
out of or through an audit or other inquiry or examination by the Internal
Revenue Service or other taxing authority.

5.4 Closing and Closing Date. Subject to the satisfaction or waiver of the
conditions set forth herein, the consummation of the purchase and sale of the
Acephate Assets (the “Closing”) shall take place at 10:00 a.m. on Janaury 15,
2008 in the offices of VALENT, or on such other date and at such other time and
place as the Parties shall agree in writing (the “Closing Date”). The PURCHASER
shall commence to own and control the Acephate Assets as of the Closing Date.

5.5 VALENT’s Obligations. At the Closing, VALENT shall deliver or cause to be
delivered to PURCHASER the following:

 

  (a) an executed Registration Transfer Agreement in the form attached as
Schedule 5.5(a);

 

  (b) an executed Bill of Sale for all of the Acephate Assets substantially in
the form attached hereto as Schedule 5.5(b);

 

  (c) an Assignment of Trademark and Assignment of Patents, substantially in the
forms attached hereto as Schedule 5.5(c);

 

  (d) all VALENT Technical and Market Information in hard copy and, where
possible, on computer diskettes or other computer-readable media;

 

  (e) all necessary paperwork required to discontinue or assign to PURCHASER, as
the Parties may agree, its State Registrations as identified on Schedule 5.5(e);
and

 

  (f) an Assignment and Assumption Agreement in the form attached as Schedule
5.5(f).

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 6 - ORTHENE TRADEMARK.

In a Trademark License Agreement dated September 16, 1991, (“Trademark License”)
Chevron Chemical Company granted VALENT an exclusive, fully paid and irrevocable
license to use the trademark “Orthene” in the United States on Acephate Products
sold by VALENT for commercial uses. The Scotts Company and its affiliate OMS
Investments, Inc., is the successor-in-interest to Chevron Chemical Company as
Licensor under the Trademark License and is the current owner of the Orthene
Trademark. VALENT does not have right to grant sublicenses under the Trademark
Agreement, however, VALENT will use commercially reasonable efforts to
facilitate a grant of license from OMS, Investments, Inc. to PURCHASER to use
the Orthene Trademark in the United States for use on Acephate Products sold for
commercial uses

ARTICLE 7 – REPRESENTATIONS AND WARRANTIES OF VALENT.

VALENT hereby represents and warrants to PURCHASER, as of the date hereof and as
of the Closing Date, as follows:

7.1 Organization and Authorization. VALENT is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has all requisite corporate power and authority and has been duly authorized
by all requisite corporate action to enter into this Agreement and to carry out
the transactions contemplated herein. This Agreement has been duly and validly
executed and delivered by VALENT and constitutes VALENT’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as limited
by (a) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws of general application affecting the enforcement of creditors’ rights
generally, and (b) general principles of equity that restrict the availability
of equitable remedies.

7.2 Title. VALENT has good, valid and marketable title to the Acephate Assets
and has complete and unrestricted power and the unqualified right to sell,
convey, assign and transfer and deliver the Acephate Assets to PURCHASER as
provided herein and, as of the Closing Date, has signed no contracts with any
third party to convey title, licenses, or any other rights to the Acephate
Assets. The assignments and other instruments to be executed and delivered by
VALENT to PURCHASER pursuant to this Agreement will, when duly executed and
delivered, effectively vest in PURCHASER good, valid and marketable title to the
Acephate Assets, free and clear of any lien or encumbrance. Furthermore, VALENT
represents and warrants that VALENT is not aware of any litigation, present or
threatened, or any claim adverse to VALENT’s exclusive ownership of such
Acephate Assets.

 

- 11 -



--------------------------------------------------------------------------------

7.3 Consents and Approvals. Except as set forth on Schedule 7.1.3, the
execution, delivery and performance by VALENT of this Agreement and the
consummation of the transactions contemplated hereby require no action by or in
respect of, or filing with, or consent, approval, authorization from, any person
or Governmental Authority. Neither the execution, delivery and performance by
VALENT of this Agreement nor the consummation of the transactions contemplated
hereby (with or without the giving of notice or the lapse of time, or both)
(a) will violate any provision of the Articles of Incorporation or Bylaws of
VALENT, (b) will violate any provision of any law, statute, rule or regulation
to which VALENT is subject, (c) will violate any judgment, order, writ or decree
of any court or Governmental Authority applicable to VALENT, or (d) will
violate, result in a breach of or result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, franchise,
permit, lease, agreement or other instrument or obligation to which VALENT is a
party, or by which VALENT or any of its respective properties or assets are
bound; excluding from clauses (b), (c) and (d) requirements, violations,
breaches or defaults that (i) individually or in the aggregate, would not have a
Material Adverse Effect on VALENT, or (ii) are applicable solely as a result of
any acts or omissions by, or any facts pertaining to, PURCHASER.

7.4 Additional Documents. VALENT will execute such further documents and
cooperate with PURCHASER in such manner as shall be or become reasonably
necessary to effectuate the transfer and delivery of the Acephate Assets
provided for herein and otherwise to carry out the intent of this Agreement.

7.5 Disclaimer. VALENT makes no guarantee or representation and expressly denies
any guarantee or representation of success of any business which PURCHASER may
choose to enter into utilizing the said Acephate Assets.

7.6 Claims. VALENT has not been contacted by, nor is VALENT aware of, any party
who has made, has threatened to make or could make a claim that the use of the
VALENT Technical and Market Information and/or the formulation, sale or use of
the Acephate Products pursuant to the EPA Registrations will infringe on any
U.S. or foreign patent rights. VALENT

 

- 12 -



--------------------------------------------------------------------------------

represents and warrants that VALENT has not been contacted by, nor is VALENT
aware of, any party who has made, has threatened to make or could make a claim
that the use of the VALENT Trademark Rights will infringe on any U.S. or foreign
trademark rights. VALENT represents and warrants that VALENT has not been
contacted by, nor is VALENT aware of, any party who has made, has threatened to
make or could make a claim that the use of the Patents set forth in Schedule
1.23 will infringe on any U.S. or foreign patent rights. VALENT represents and
warrants that VALENT has not been contacted by, nor is VALENT aware of, any
party who has made, has threatened to make a claim or threatened litigation
involving VALENT’S Proprietary Information, non-proprietary information, or
Non-FIFRA information, or any other claim involving the Acephate Assets.

7.7 Specifications. VALENT represents and warrants that the Acephate Technical
and the Acephate Products produced and packaged will meet the specifications set
forth on Schedule 7.7.

7.8 Compliance with Law. VALENT is in compliance in all material respects with
all statutes, laws, ordinances, regulations, rules and orders of all
Governmental Authorities applicable to its business or operations.

7.9 Storage. VALENT is in material compliance with all terms and conditions of
its contracts for the warehousing of all Inventory. There are no notices,
orders, suits, judgments, or other proceedings relating to material breaches of
any such contracts that have not been corrected.

7.10 Brokers, Finders and Investment Bankers. VALENT has not employed any
broker, finder, investment banker, or other intermediary or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees, finders’ fees, or other similar fees in connection with the transactions
contemplated by this Agreement.

7.11 Inventory. VALENT represents and warrants that the Inventory is good and
saleable and has been maintained in the ordinary course of business.

7.12 Registrations. VALENT represents and warrants that (a) the EPA and State
Registrations as listed on Schedule 1.14 and Schedule 1.25 respectively are
validly existing and (b) there are no circumstances justifying invalidation or
restriction of registration rights or registration data packages.

 

- 13 -



--------------------------------------------------------------------------------

7.13 Transferred Contracts. Except as set forth on Schedule 7.13, VALENT has no
knowledge of breach or default of Transferred Contracts and that each
Transferred Contract is legal, valid and binding and in full force and effect
and will continue to be so upon consummation of this transaction.

7.14 Litigation. There is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of VALENT, threatened against VALENT that could
reasonably be expected to adversely affect VALENT’s performance under this
Agreement or prevent or materially delay the Closing. VALENT is not subject to
any outstanding order, writ, injunction or decree that could materially and
adversely affect VALENT’s performance under this Agreement.

7.15 Financial Information. Financial Information presented to PURCHASER for the
years 2003 – 2007 appearing on Schedule 7.15 are complete, accurate and were
recorded in the ordinary course according to standard accounting practices of
VALENT

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES OF PURCHASER.

PURCHASER represents and warrants to VALENT as follows:

8.1 Organization and Authorization. PURCHASER is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the necessary corporate power and has been duly authorized by all
requisite corporate action to enter into and consummate the transactions
described herein.

8.2 No Guarantee. PURCHASER acknowledges that by its purchase of the Acephate
Assets, it is not acquiring any guarantee or representation of success of any
business which PURCHASER chooses to operate utilizing said Acephate Assets.

8.3 Consents and Approvals. The execution, delivery and performance by PURCHASER
of this Agreement and the consummation of the transactions contemplated hereby
require no action by or in respect of, or filing with, or consent, approval,
authorization from, any person or Governmental Authority that if not obtained or
made will (i) individually or in the aggregate have a Material Adverse Effect on
VALENT, or (ii) prevent, delay, obstruct, hinder or otherwise affect the
Closing. Neither the execution, delivery and performance by PURCHASER

 

- 14 -



--------------------------------------------------------------------------------

of this Agreement nor the consummation of the transactions contemplated hereby
(with or without the giving of notice or the lapse of time, or both) (a) will
violate any provision of the Articles of Incorporation or Bylaws of PURCHASER,
(b) will violate any provision of any law, statute, rule or regulation to which
PURCHASER is subject, (c) will violate any judgment, order, writ or decree of
any court or Governmental Authority applicable to PURCHASER, or (d) will
violate, result in a breach of or result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, franchise,
permit, lease, agreement or other instrument or obligation to which PURCHASER is
a party, or by which any of them or any of their respective properties or assets
are bound; excluding from clauses (b), (c) and (d) requirements, violations,
breaches or defaults that (i) individually or in the aggregate, would not have a
PURCHASER Material Adverse Effect, or (ii) are applicable solely as a result of
any acts or omissions by, or any facts pertaining to, VALENT.

8.4 Financing. PURCHASER will have at the Closing sufficient immediately
available funds in cash to enable PURCHASER to pay the Purchase Price and to
effect the consummation of the Acquisition.

8.5 Size of Acquiring Person. For purposes of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR”), PURCHASER, as an “acquiring
person” (as defined under 16 C.F.R. Parts 801-803), does not have sufficient
annual net sales or total assets to meet the “size of the persons” test nor does
the size of the transaction require a pre-merger notification report form filing
under HSR.

8.6 VALENT’s Inducement. In entering into this Agreement, PURCHASER represents
and warrants that, except as set forth in Article 10.5.1, it has not been
induced nor has PURCHASER relied upon any representations, warranties or
statements of VALENT or any of the respective officers, directors or
representatives of VALENT other than representations, warranties or statements
set forth in this Agreement, whether or not such representations, warranties or
statements have actually been made in writing or orally, relating to (a) the
earnings, assets, net worth, properties, prospects, business, profits or
condition of VALENT, (b) the status of the relationships of VALENT with its
respective customers and suppliers or (c) any other matter. VALENT shall not
have or be subject to any liability of the PURCHASER or any other

 

- 15 -



--------------------------------------------------------------------------------

person resulting from the distribution to PURCHASER, or PURCHASER’s use or
reliance on, any such information or any information, documents, or material
made available to PURCHASER in any data rooms, virtual data rooms, management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby, except to the extent that VALENT makes a
representation or warranty in this Agreement with respect to such information,
documents or materials.

8.7 Litigation. There is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of PURCHASER, threatened against PURCHASER that
could reasonably be expected to adversely affect PURCHASER’s performance under
this Agreement or prevent or materially delay the Closing. PURCHASER is not
subject to any outstanding order, writ, injunction or decree that could
materially and adversely affect PURCHASER’s performance under this Agreement.

8.8 Brokers, Finders and Investment Bankers. PURCHASER has not employed any
broker, finder, investment banker, or other intermediary or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees, finders’ fees, or other similar fees in connection with the transactions
contemplated by this Agreement.

ARTICLE 9 – INDEMNIFICATION.

9.1 VALENTs’ Agreement to Indemnify. Subject to the terms and conditions set
forth herein, from and after the Closing, VALENT shall indemnify and hold
harmless PURCHASER, its Affiliates, any of their respective successors or
assigns and their respective partners, members, directors, officers, employees
and other agents and representatives (each, a “PURCHASER Indemnified Party”)
from and against any and all liabilities, judgments, claims, suits, proceedings,
settlements, assessments, losses, damages, Taxes, liens, penalties, charges,
fees, costs and expenses (including, without limitation, interest obligations,
costs of investigation and defense, court costs and reasonable attorney and
other reasonable professional advisor and reasonable consulting fees and
reasonable expenses) but specifically excluding consequential damages, punitive
damages and exemplary damages (collectively, “PURCHASER Damages”) incurred or
suffered by a PURCHASER Indemnified Party as a result of or arising out of or in
connection with (i) any misrepresentation or breach of any representation or
warranty contained in Article 9 of this Agreement or (ii) the nonfulfillment by
VALENT of any covenant or

 

- 16 -



--------------------------------------------------------------------------------

agreement made by it in this Agreement, or (iii) for Liabilities not assumed.
Notwithstanding the foregoing, in no event shall PURCHASER Damages include, nor
shall the PURCHASER Indemnified Parties make any claim for indemnification with
respect to, any liability, assessments, losses, charges, costs and expenses
(including, without limitation, interest, court costs, reasonable attorneys’
fees and expenses) to the extent arising from any liability reflected as a
liability of the PURCHASER in the Agreement.

9.2 PURCHASER’s Agreement to Indemnify. Subject to the terms and conditions set
forth herein, from and after the Closing, PURCHASER shall indemnify and hold
harmless VALENT and its respective Affiliates, any of their respective
successors or assigns and their respective partners, members, directors,
officers, employees and other agents and representatives (each, a “VALENT
Indemnified Party”) from and against any and all liabilities, judgments, claims,
suits, proceedings, settlements, assessments, losses, damages, Taxes, liens,
penalties, charges, fees, costs and expenses (including, without limitation,
interest obligations, costs of investigation and defense, court costs and
reasonable attorney and other reasonable professional advisor and reasonable
consulting fees and reasonable expenses) but specifically excluding
consequential damages, punitive damages and exemplary damages (collectively,
“VALENT Damages”) incurred by a VALENT Indemnified Party as a result of or
arising out of (i) any misrepresentation or breach of any representation or
warranty contained in Article 8 of this Agreement, or (ii) the nonfulfillment by
PURCHASER of any covenant or agreement made by it in this Agreement, or
(iii) the Assumed Liabilities. (The PURCHASER Indemnified Parties and VALENT
Indemnified Parties referred to in 9.1 and 9.2 are sometimes referred to
collectively herein as the “Indemnified Parties”; “PURCHASER Damages” and
“VALENT Damages” are sometimes referred to collectively herein as “Damages”).

9.3 Third Party Indemnification. The obligations of VALENT and PURCHASER (as
applicable, the “Indemnifying Party”) to indemnify Indemnified Parties under
Section 9.1 or Section 9.2 hereof, respectively, with respect to Damages
resulting from the assertion of liability by third parties (each, as the case
may be, a “Claim”), shall be subject to the following terms and conditions:

 

  (a)

Promptly after receipt by an Indemnified Party of notice by a third party of any
complaint or the commencement of any action or proceeding

 

- 17 -



--------------------------------------------------------------------------------

 

with respect to which such Indemnified Party may be entitled to receive payment
from the other party for Damages (a “Claims Event”), such Indemnified Party
shall, within thirty (30) days, notify VALENT or PURCHASER, as the appropriate
Indemnifying Party, of such complaint or of the commencement of such action or
proceeding; provided, however, that the failure to so notify the Indemnifying
Party shall not relieve the Indemnifying Party from liability under this
Agreement with respect to such claim, except to the extent that, such failure to
notify the Indemnifying Party shall have adversely prejudiced the Indemnifying
Party. In addition, the Indemnified Party shall provide to the Indemnifying
Party as promptly as practicable thereafter such information and documentation
as may be reasonably requested by the Indemnifying Party to support and verify
the claim asserted, so long as such disclosure would not violate the
attorney-client privilege of the Indemnified Party. The Indemnifying Party may,
at its option, undertake the defense thereof by representatives of its own
choosing; provided, that any Indemnified Party may, in any event, at its own
expense, monitor and participate in, but not control, the defense of such claim.
If the Indemnifying Party within thirty (30) days after notice of any such Claim
fails to assume the defense of such Claim, the Indemnified Party will (upon
further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such claim on behalf of and for the account
and risk, and at the expense, of the Indemnifying Party; provided, however, that
as long as the Indemnifying Party is reasonably contesting any claim in good
faith, the Indemnified Parties shall not pay or settle any such claim. If the
Indemnifying Party chooses to defend or prosecute a Claim, the Parties hereto
shall cooperate with respect to the defense or prosecution of such Claim. Such
cooperation shall include providing to the Indemnifying Party, after reasonable
notice of the need therefor, records and information that are reasonably
relevant to such Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any materials
provided hereunder.

 

- 18 -



--------------------------------------------------------------------------------

  (b) Anything in this Section 9.3 to the contrary notwithstanding, the
Indemnifying Party shall not enter into any settlement or compromise of any
action, suit or proceeding or consent to the entry of any judgment (i) which
does not include as an unconditional term hereof the delivery by the claimant or
plaintiff to the Indemnified Parties of a written release from all liability in
respect of such action, suit or proceeding or (ii) for other than monetary
damages without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld or delayed.

9.4 Survival; Time to Assert Claims.

 

  (a) Survival. The representations warranties, covenants and agreements
contained herein, except for covenants and agreements to be performed by the
Parties prior to the Closing, will not be extinguished by the Closing but will
survive subject to the limitations set forth in subsection (b) below

 

  (b) Representations and warranties of the parties shall survive for eighteen
(18) months following the Closing. The indemnification obligations of the
parties set forth in Sections 9.1(i) and 9.2 (i) shall survive for a period of
eighteen (18) months following the Closing. The indemnification obligations of
the parties set forth in Sections 9.1(ii), and 9.2(ii) shall survive the Closing
without limitation. And the indemnification obligations of the parties set forth
in Sections 9.1(iii) and 9.2(iii) shall survive the Closing until the expiration
of the applicable statute of limitations with respect to the indemnification
claim being asserted.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 10 – COVENANTS.

10.1 Conduct of Business of VALENT. Except as contemplated by this Agreement or
as consented to by PURCHASER, during the period commencing on January 1, 2007 to
the Closing Date (a) VALENT has conducted, and shall conduct its business in the
ordinary course consistent with past practices and has used and will use its
commercially reasonable efforts to preserve and keep intact the business of
selling Acephate Products, and preserve its relationships with customers,
suppliers and others having business dealings, with VALENT; and (b) VALENT shall
not take any action that would reasonably be expected (i) to have a Material
Adverse Effect and (ii) to cause any of the representations and warranties of
VALENT contained herein not to be true and correct in any material respect at
any time between the date hereof and the Closing Date.

10.2 Additional Agreements. Subject to the terms and conditions herein provided,
each of the Parties hereto agrees to, both prior to and after the Closing, use
all commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with each other and to keep each
other informed in connection with the foregoing, including using all
commercially reasonable efforts (a) to obtain all necessary waivers, consents
and approvals from other parties, (b) to obtain all necessary consents,
approvals and authorizations as are required to be obtained under any federal,
state or foreign law or regulations, (c) to lift or rescind any injunction or
restraining order or other order adversely affecting the ability of the Parties
to consummate the transactions contemplated hereby, (d) to effect all necessary
Registrations, and (e) to fulfill all conditions to this Agreement. VALENT
shall, at any time from and after the Closing, upon the request of PURCHASER and
at PURCHASER’s expense, do, execute, acknowledge and deliver, and cause to be
done, executed, acknowledged and delivered, all such further acts, assignments,
transfers, conveyances, powers of attorney or assurances as may be reasonably
required to transfer, convey, grant and confirm to and vest in PURCHASER good
title to all of the Acephate Assets, free and clear of all liens.

10.3 Access to Information.

10.3.1 From the Effective Date to the Closing, VALENT shall afford to PURCHASER
and PURCHASER’s employees, agents and representatives (collectively,
“Representatives”) reasonable access to its properties, accounts, contracts,
books and records and to furnish PURCHASER and Representatives such existing
financial, operating and other data

 

- 20 -



--------------------------------------------------------------------------------

and information as it may reasonably request; provided, however, that any such
investigation by PURCHASER and Representatives shall be conducted pursuant to
reasonable prior notice during normal business hours under the supervision of
VALENT’s personnel and in such a manner as to maintain the confidentiality of
the transactions contemplated by this Agreement and shall not interfere with the
business operations of VALENT.

10.3.2 PURCHASER shall afford VALENT with such information concerning PURCHASER
as may be necessary in connection with the transactions contemplated hereby and
to verify the performance of and compliance with their representations,
warranties, covenants and conditions herein contained.

10.3.3 The Confidentiality Agreement by and between VALENT and PURCHASER dated
as of July 27, 2007 (the “Confidentiality Agreement”) shall remain in full force
and effect and shall survive the execution and delivery of this Agreement and
the termination of this Agreement for any reason whatsoever.

10.4 Public and Employee Announcements. PURCHASER and VALENT, and their
respective affiliates, shall not issue any press release or make any public
statement with respect to the purchase and sale of the Acephate Assets or the
terms thereof without the prior consent of the other Party, except as may be
required by law, court process or by obligations pursuant to any securities
exchange. PURCHASER and VALENT agree to reasonably cooperate regarding any
written communications made to the employees of VALENT during the period from
the Effective Date to the Closing Date which relate to the sale of the Acephate
Assets, and shall confer prior to the dissemination of any such written
communications.

10.5 Restrictive Covenants.

10.5.1 Conditioned and effective only upon the occurrence of the Closing, as a
material inducement to cause PURCHASER to enter into this Agreement, VALENT
agrees that for a period of ten (10) years from and after the Closing Date, not
to sell or engage in the resale of Acephate Products or Active Ingredient in the
United States.

10.6 Limited Right to Use Valent Name. VALENT covenants and agrees that
PURCHASER may use the VALENT name, trademarks, and logos in connection with the
sale of Inventory and Products until such time as applicable registrations have
been transferred to PURCHASER.

 

- 21 -



--------------------------------------------------------------------------------

10.7 Reliance on Registrations. VALENT covenants that PURCHASER may sell
Acephate Products in reliance on VALENT’S EPA and State Registrations until such
time as the Registrations have been transferred to PURCHASER.

10.8 PURCHASER Covenants. PURCHASER covenants and agrees to use its commercially
reasonable efforts to obtain any and all consents for the transfer of contracts,
agreements, permits, licenses (as provided hereunder) not obtained by the
Closing Date

10.9 **** If the parties agree to such valuation, then PURCHASER shall promptly
pay VALENT one half of such valuation in cash. If the parties are unable to
agree to such value within thirty (30) days, then the parties shall submit the
matter to a public accounting firm of their mutual choice. The parties agree to
cooperate with the accounting firm and to provide access to people, data and
documents relevant to the dispute promptly upon request. The accounting firm
will endeavor to reach a decision within thirty (30) days of commencing its
review; such decision will binding upon the parties. For purposes of this
paragraph “Disputed Amount” shall mean the amount by which VALENT’s valuation
exceeds PURCHASER’s valuation. To the extent that the accounting firm’s
valuation includes (x) greater than or equal to fifty percent (50%) of the
Disputed Amount, then PURCHASER shall pay all of the accounting firm’s fees and
expenses for this exercise; (y) greater than or equal to twenty five (25%) but
less than fifty percent (50%) of the Disputed Amount, then the parties shall
evenly split the accounting firm’s fees and expenses for this exercise; and
(z) less than twenty five percent (25%) of the Disputed Amount, then VALENT
shall pay all of the accounting firm’s fees and expenses for this exercise.
Following the accounting firm’s decision, PURCHASER agrees to pay VALENT
promptly one half of the accounting firm’s valuation.

10.10 ***. If payment is tendered to PURCHASER, PURCHASER shall facilitate the
transfer of the payment to VALENT within thirty (30) days.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE 11 – CONDITIONS TO OBLIGATIONS OF VALENT AND PURCHASER

The obligations of the Parties hereunder shall be subject to the fulfillment at
or prior to the Closing Date of each of the following conditions:

11.1 Representations and Warranties True at Closing Date. The representations
and warranties made by either Party herein shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date.

11.2 Use of Assets. All of the Acephate Assets shall be used, operated,
maintained and repaired in a normal business manner by VALENT at all times up
through and including the Closing Date, and VALENT shall not subject or allow
any of the Acephate Assets to become subject to any lien or encumbrance of any
nature after the date hereof.

11.3 Litigation. No suit, investigation, action or other proceeding shall be
pending or overtly threatened against VALENT or PURCHASER before any court or
governmental agency, which has resulted in the restraint or prohibition of any
such party from entering into this Agreement or consummating the transactions
contemplated hereby, or, could in the reasonable opinion of counsel for VALENT,
result in the obtaining of material damages or other relief from any such Party,
as a result of entering into this Agreement or consummating the transactions
contemplated hereby.

11.4 Required Governmental Approvals. All governmental authorizations, consents
and approvals necessary for the valid consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.

11.5 No Material Adverse Effect. With respect to the Acephate Assets, VALENT
shall not have suffered any Material Adverse Effect since January 1, 2007
(whether or not such change is referred to or described in any Schedule) in its
business, prospects, financial condition, working capital (excluding customary
seasonal changes), assets, liabilities (absolute, accrued, contingent or
otherwise), reserves or operations. No suit, investigation or claim against
VALENT has or, with the passage of time, will have a Material Adverse effect
upon the Acephate Assets.

11.6 Approval of Sumitomo Chemical Company, Inc. The Board of Directors of
VALENT’s parent Company, Sumitomo Chemical Company, Inc. shall have authorized
the transaction contemplated by this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

11.7 Assignment/Grant of Trademark Rights. VALENT shall have obtained either
(a) an assignment of VALENT’s Trademark Rights to PURCHASER or (b) a new License
Agreement giving PURCHASER the right to use the name ORTHENE in the United
States.

ARTICLE 12 – VALENT POST-CLOSING OBLIGATIONS.

12.1 VALENT Obligations. VALENT shall perform the following post-Closing
obligations:

 

  (a) Send Ag Data, Charlotte, North Carolina, a “letter of authorization” to
provide PURCHASER with EDI transactions for Acephate Products and provide a copy
to PURCHASER in a timely manner;

 

  (b) Maintain all EPA Registrations and State Registrations until such time as
the Registrations have been transferred to PURCHASER;

 

  (c) Notify warehouses as identified on Schedule 12.1(c) of the Inventory
transfer to PURCHASER and provide a copy to PURCHASER in a timely manner;

 

  (d) Notify the lab(s) as identified on Schedule 12.1(d) of transfer of
ownership of the Studies (wet tissue) and provide a copy to PURCHASER in a
timely manner; and

 

  (e) Deliver the Studies via an archive transfer within sixty (60) days of the
Closing to a location chosen by PURCHASER.

ARTICLE 13 – NOTICES.

13.1 Notice to Party or Parties. All notices in connection with this Agreement
shall be given by notice in writing, hand delivered or sent by courier service
with a copy sent by facsimile transmission (transmission confirmed). All such
notices shall be sent to the telecopier number and addresses specified
hereafter, or to such other number or address the Parties may have last
specified by notice to the other Party sent as aforesaid. All such notices shall
be effective upon receipt of the written notice.

 

- 24 -



--------------------------------------------------------------------------------

13.2 Addresses of Notice. For the purpose of sending notices and other
communications relative to this Agreement, the addresses of the Parties are as
follows:

 

For VALENT:

  

Valent U.S.A. Corporation

Anita Dale

Senior Director, Business Development

1600 Riviera Avenue, Suite 200

Walnut Creek, CA 94596

Phone: (925) 256-2839

Facsimile No.: (925) 817-5004

With Copy to:

  

Valent U.S.A. Corporation

Robin M. Demouth, Vice President & General Counsel

1600 Riviera Avenue, Suite 200

Walnut Creek, CA 94596

Phone: (925) 256-2758

For PURCHASER:

  

AMVAC Chemical Corporation

Glen Johnson

Senior Vice President, Business Development

4695 MacArthur Court, Suite 1250

Newport Beach, CA 92660

Phone: (949)260-1200

ARTICLE 14 - TERMINATION; AMENDMENT; WAIVER.

14.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

  (a) By mutual written consent of PURCHASER and VALENT;

 

  (b) By VALENT, without liability, if PURCHASER breaches any of its
representations and warranties contained in this Agreement or fails to perform
any of its covenants or agreements contained in this Agreement, and such breach
or failure to perform cannot be or has not been cured prior to the date that is
fifteen (15) days from the date upon which PURCHASER is notified of such breach
or failure to perform;

 

  (c) By PURCHASER, without liability, if VALENT breaches any of its
representations and warranties contained in this Agreement or fail to perform
any of their respective covenants or agreements contained in this Agreement, and
such breach or failure to perform cannot be or has not been cured prior the date
that is fifteen (15) days from the date upon which VALENT is notified of such
breach or failure to perform; or

 

- 25 -



--------------------------------------------------------------------------------

  (d) By either the VALENT or PURCHASER, without liability, if the Closing shall
not have occurred on or before February 15, 2008.

 

  (e) By VALENT, without liability, if it fails to receive approval of the Board
of Directors of its parent company, Sumitomo Chemical Company, Inc. with respect
to the transaction contemplated by this Agreement.

 

  (f) By PURCHASER, without liability, if a) VALENT fails to obtain an
assignment of VALENT’s Trademark Rights to PURCHASER, or b) fails to obtain for
PURCHASER a new License Agreement giving PURCHASER the right to use the name
ORTHENE in the United States.

 

  (g) By PURCHASER if there is a Material Adverse Effect between the date of the
execution hereof and the Closing.

14.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 14.1 hereof, this Agreement shall forthwith become void, and
all obligations of PURCHASER and VALENT shall terminate, except as set forth in
this Section 14 and in Section 10.3.3 hereof; provided that the foregoing shall
not relieve any defaulting or breaching party for liability for damages actually
incurred as a result of any breach of this Agreement.

ARTICLE 15 – GENERAL

15.1 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California, without regard to such states
choice of law principles or rules. Any action to enforce the terms of this
Agreement, or arising out of the subject matter of this Agreement, shall be
brought in the State of California.

15.2 Arbitration. Any matter that arises involving the performance or
interpretaton of this Agreement that the Parties are unable to settle by mutual
agreement, and in any case in which this Agreement provides for the adjustments
or determinations by mutual agreement of the Parties and the Parties are unable
to reach a mutually satisfactory agreement within a reasonable time, shall be
settled and determined by an Arbitrator to be chosen by mutual agreement between
the Parties. The arbitration proceeding shall be conducted in accordance with
the prevailing rules and regulations of the American Arbitration Association.

 

- 26 -



--------------------------------------------------------------------------------

15.3 Entire Agreement. This Agreement (including the Schedules attached hereto)
contains the entire agreement between VALENT and PURCHASER and supersedes and
merges all pre-existing agreements between VALENT and PURCHASER representing its
subject matter (with the express exception of the Confidentiality Agreement
dated July 27, 2007 which is hereby confirmed by the Parties in all respects and
incorporated by reference to the same degree as if expressly set forth herein).
Any prior representations, warranties, promises or conditions whether the same
be oral or written, express or implied, in connection with the subject matter
which are not incorporated by the terms of this Agreement shall not be binding
upon either Party, and this Agreement is executed and delivered on the basis of
this understanding.

15.4 Amendment. Neither Party shall be bound by amendment, modification or
rescission of any provisions hereof unless such amendment, modification or
rescission is in writing, signed by the other Party, and specifically refers to
the provisions of this Agreement which it purports to amend, modify or rescind.

15.5 Waiver. No waiver of any breach of any term or condition of this Agreement
shall be deemed a waiver of any other terms or conditions herein or of a
repeated similar breach.

15.6 Assignment. This Agreement shall not be assigned without the prior written
consent of the other Party; provided that either Party may unilaterally assign
all or any of its rights under this Agreement to any affiliate or subsidiary
without prior consent.

15.7 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, all of which shall remain in full force and
effect.

15.8 Gender and Number. Where the context requires, the use of a pronoun of one
gender or the neuter is to be deemed to include a pronoun of the appropriate
gender, singular words are to be deemed to include the plural, and vice versa.

15.9 Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

15.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

[Signature page on next page]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date first set forth above.

 

PURCHASER     VALENT U.S.A. CORPORATION By:         By:     Name:   Eric G.
Wintemute     Name:   Trevor Thorley Title:   President & CEO     Title:  
President & COO Date:       Date:   By:         By:     Name:   Timothy J.
Donnelly     Name:   Robin M. Demouth Title:   Vice President & General Counsel
    Title:   Vice President, General Counsel, Secretary and Treasurer Date:    
  Date:  